Case 9:19-cv-81030-WPD Document 12 Entered on FLSD Docket 09/16/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                  CASE NO.: 9:19-cv-81030-WPD


  ALEXANDER SCHAUT, on behalf of himself
  and all others similarly situated,

         Plaintiff,

  v.

  ADVANTAGE SALES & MARKETING LLC,
  and PETRUSS MEDIA GROUP, LLC,

        Defendants.
  __________________________________________/

                        STIPULATION OF DISMISSAL WITH PREJUDICE

         Alexander Schaut and Advantage Sales & Marketing LLC announce settlement and

  stipulate as provided in Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure to dismissal

  of all claims with prejudice with each party to bear their own attorneys’ fees and costs.




                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 9:19-cv-81030-WPD Document 12 Entered on FLSD Docket 09/16/2019 Page 2 of 2



  Dated this 16th day of September, 2019.       Respectfully submitted,


    /s/ Brandon J. Hill, Esq.                   /s/ Laurie M. Weinstein____
    Brandon J. Hill, Esq.                       Laurie M. Weinstein, Esq.
    Florida Bar No. 37061                       Florida Bar No. 86272
    E-Mail: bhill@wfclaw.com                    E-Mail: lweinstein@littler.com
    E-Mail: jcornell@wfclaw.com                 Secondary: ccano@littler.com
    E-Mail: jnichols@wfclaw.com                 LITTLER MENDELSON, P.C.
    Luis A. Cabassa, Esq.                       Wells Fargo Center
    Florida Bar No. 053643                      333 SE 2nd Avenue, Suite 2700
    E-Mail: lcabassa@wfclaw.com                 Miami, FL 33131
    WENZEL FENTON CABASSA, P.A.                 Telephone: (305) 400-7500
    1110 N. Florida Avenue, Suite 300           Facsimile: (305) 603-2552
    Tampa, Florida 33602
    Telephone: (813) 224-0431                   ATTORNEYS FOR ADVANTAGE SALES &
    Direct No. Hill: (813) 337-7992             MARKETING LLC
    Direct No. Cabassa: (813) 379-2565
    Facsimile: (813) 229-8712

    /s/ Chad A. Justice, Esq.
    Chad A. Justice, Esq.
    Florida Bar Number 121559
    E-Mail: chad@getjusticeforjustice.com
    JUSTICE FOR JUSTICE, LLC
    1205 N. Franklin Street, Suite 326
    Tampa, Florida 33602
    Direct Telephone No. (813) 566-0550
    Facsimile: (813) 566-0770

    ATTORNEYS FOR ALEXANDER
    SCHAUT

  4810-8850-5508.1 101397.1002




                                            2
